Ex. 99-1 NEWS RELEASE Contacts: Jason D. Davis VP & Interim CFO Particle Drilling Technologies, Inc. 713-223-3031 FOR IMMEDIATE RELEASE Jack Lascar / Sheila Stuewe DRG&E / 713-529-6600 PARTICLE DRILLING TECHNOLOGIES ANNOUNCES FISCAL 2 Highlights · 64 holes successfully drilled in 6 ½ inch size removing 100% of rock with particles · Customer identified weak zone in seismic data causing cancelation of scheduled well trial · Working with same customer to identify opportunities in Haynesville and Pinedale · Currently designing most common sized 9 7/8 inch bit for much broader application · Company unsuccessful in appealing NASDAQ delisting decision Houston – May 11, 2009–Particle Drilling Technologies, Inc. (NASDAQ: PDRT) (the "Company") today announced its financial results for the fiscal 2009 second quarter ended March 31, 2009. During the second quarter, the Company has focused all of its efforts on meeting the requirements of its customer's development plans that called for the Particle
